     Case 2:18-cv-08360-PA-SK Document 39 Filed 05/28/19 Page 1 of 2 Page ID #:222




 1   Brian Brazier, Esq. (SBN: 245004)
     Price Law Group, APC
 2   8245 North 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5564
 4   F: (818) 600-5464
 5
     E: brian@pricelawgroup.com

 6   Lauren Tegan Rodkey, Esq. (SBN: 275830)
     Price Law Group, APC
 7   6345 Balboa Blvd, Suite 247
 8   Encino, CA 91316
     T: (818) 600-5526
 9   F: (818) 600-5426
10   E: tegan@pricelawgroup.com

11   Attorneys for Plaintiff,
12   Michele Turley-Jackson

13                          UNITED STATES DISTRICT COURT
14
                           CENTRAL DISTRICT OF CALIFORNIA

15
     MICHELE TURLEY-JACKSON                        Case No. 2:18-cv-08360 PA(SKx)
16
                   Plaintiff,                      NOTICE OF SETTLEMENT
17
     v.
18
19
     ALLIED INTERSTATE, LLC,
20
                  Defendant.
21
22
23
            NOTICE IS HEREBY GIVEN that Plaintiff Michelle Turley-Jackson
24
25   (“Plaintiff”), and Defendant Allied Interstate, LLC (“Defendant”), have settled all
26
     claims between them in this matter. The parties are in the process of completing the
27
     final settlement documents and expect to file a Stipulation of Dismissal with Prejudice
28
                                                 -1-
                                        NOTICE OF SETTLEMENT
     Case 2:18-cv-08360-PA-SK Document 39 Filed 05/28/19 Page 2 of 2 Page ID #:223




 1   within the next sixty (60) days. The Plaintiff requests that the Court retain jurisdiction

 2   for any matters related to completing and/or enforcing the settlement.
 3
 4
 5
                                                           RESPECTFULLY SUBMITTED,

 6      Dated: May 28, 2019
 7
                                                            By: /s/ Brian Brazier_________
                                                            Brian Brazier, Esq. (SBN: 245004)
 8                                                          Price Law Group, APC
 9
                                                            8245 North 85th Way
                                                            Scottsdale, AZ 85258
10                                                          T: (818) 600-5564
11
                                                            F: (818) 600-5464
                                                            E: brian@pricelawgroup.com
12                                                          Attorneys for Plaintiff,
13                                                          Michele Turley-Jackson

14
15
16
17                                CERTIFICATE OF SERVICE
18          I hereby certify that on May 28, 2019, I electronically filed the foregoing with
19
     the Clerk of the Court using the ECF system, which will send notice of such filing to all
20
     attorneys of record in this matter. Since none of the attorneys of record are non-ECF
21
     participants, hard copies of the foregoing have not been provided via personal delivery
22
23   or by postal mail.

24           /s/Aileen De Los Angeles
25
26
27
28
                                                   -2-
                                         NOTICE OF SETTLEMENT
